NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 THOMAS ARTHUR PHILLIPS, Appellant.

                             No. 1 CA-CR 19-0406
                              FILED 2-18-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-147380-001
          The Honorable Monica S. Garfinkel, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Dawnese C. Hustad
Counsel for Appellant
                            STATE v. PHILLIPS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738, 744
(1967) and State v. Leon, 104 Ariz. 297, 300 (1969). Counsel for defendant
Thomas Arthur Phillips has advised the court that, after searching the entire
record, no arguable question of law was identified and asks this court to
conduct an Anders review of the record. Phillips was given the opportunity
to file a supplemental brief pro se but did not do so. This court has reviewed
the record and found no reversible error. Leon, 104 Ariz. at 300; State v. Clark,
196 Ariz. 530, 537 ¶ 30 (App. 1999). Accordingly, Phillips’ conviction and
resulting prison sentence are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2              In October 2015, Phillips was driving a borrowed pickup
truck with a friend as a passenger. Mesa Police Detective J.L. testified that
he watched Phillips drive north through the parking lot and fail to stop at
a sidewalk. J.L. conducted a traffic stop, and subsequently arrested Phillips
based on two outstanding warrants and for driving without a license. After
placing Phillips in handcuffs, J.L. conducted an inventory search and found
two small vials containing methamphetamine between the driver’s seat and
the center console. J.L. advised Phillips of his rights pursuant to Miranda v.
Arizona, 384 U.S. 436 (1966), and Phillips admitted that the vials belonged
to him and contained approximately one gram of methamphetamine.
Phillips later testified he made no such admission to J.L. and that he did not
know the vials were in the truck.

¶3            The State charged Phillips with possession of a dangerous
drug, a Class 4 felony. Phillips was present for jury selection and trial but
absconded the following day during jury deliberations, delivery of the
verdict, and the aggravation phase. The jury found Phillips guilty as
charged, and found Phillips committed the offense while on probation.
Phillips was later taken into custody, the court sentenced Phillips to the
presumptive sentence of 4.5 years in prison, with 96 days’ presentence
incarceration credit. This court has jurisdiction over Phillips' timely appeal


                                       2
                            STATE v. PHILLIPS
                            Decision of the Court

pursuant to Arizona Revised Statutes (A.R.S.) sections 12-120.21(A)(1), 13-
4031, and -4033(A)(1) (2021).1

                               DISCUSSION

¶4            This court has reviewed and considered counsel's brief and
has searched the record provided for reversible error. Leon, 104 Ariz. at 300;
Clark, 196 Ariz. at 537 ¶ 30. Searching the record and brief reveals no
reversible error.

¶5              The record shows Phillips was represented by counsel at all
critical stages of the proceedings. While Phillips was not present at the third
day of trial, he waived his right by voluntarily absenting himself from the
proceedings. State v. Bolding, 227 Ariz. 82, 88 ¶ 19 (App. 2011). Sentencing
was held when Phillips was present and in custody. While Phillips’
confession to J.L. was admitted without a voluntariness hearing, defense
counsel did not move for a voluntariness hearing and, on this record, no
error occurred. See State v. Alvarado, 121 Ariz. 485, 486–87 (1979). The record
provided also shows there was substantial evidence supporting Phillips’
conviction and sentence. From the record, all proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure, and the
sentence imposed was within the statutory limits and permissible ranges.




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                             STATE v. PHILLIPS
                             Decision of the Court

                                CONCLUSION

¶6             Phillips’ conviction and resulting prison sentence are
affirmed. Upon the filing of this decision, defense counsel is directed to
inform Phillips of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Phillips
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          4